UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GREAT AMERICAN INSURANCE
 COMPANY,
      Plaintiff/Counter-
      Defendant,

      -against-
                                      19-cv-1805 (JSR)
 JOSEPH ZELIK,
                                      MEMORANDUM ORDER
      Defendant/Counter-
      Plaintiff/Third-Party
      Plaintiff.

      -against-

 SECURE INSURE BROKERAGE,
 INC.,
       Third-Party Defendant


JED S. RAKOFF, U.S.D.J.

     This case involves a dispute between an umbrella-policy

insurance carrier, Great American Insurance Co.       ( "GAIC"), Joseph

Zelik, a real estate investor, and Zelik's insurance broker,

Secure Insure ("Secure"), over whether an umbrella insurance

policy (the "Umbrella Insurance Policy") issued by GAIC covers a

loss on Zelik's property. The parties' familiarity with the

facts and procedural history of the case is presumed. On January

6, 2020, this Court issued an order disposing of the parties'
                                                  j


motions for summary judgment. Memorandum Order, ECF No. 67        ("SJ

Order"). GAIC and Secure now move for reconsideration of

portions of that order. For the reasons below, GAIC's motion for

                                1
reconsideration is denied in its entirety, and Secure's motion

for reconsideration is largely denied but is grapted in small

part.

I.      Motion for Reconsideration Standard

        The standard for granting a motion for reconsideration "is

strict, and reconsideration will generally be denied unless the

moving party can point to controlling decisions or data that the

court overlooked - matters, in other words, that might

reasonably be expected to alter the conclusion reached by the

court." Shrader v. CSX Transp. Inc., 70 F.3d 255, 257    (2d Cir.

1995). This strict standard is intended to "ensure the finality

of decisions and to prevent the practice of a losing party

examining a decision and then plugging the gaps, of a lost motion

with additional matters." Carolco Pictures Inc .. v. Sirota, 700

F. Supp. 169, 170 (S.D.N.Y. 1988). Accordingly, "[a] motion for

reconsideration should be granted only when the [moving party]

identifies an intervening change of controlling law, the

availability of new evidence, or the need to correct a clear

error or prevent manifest injustice." Kolel Beth Yechiel Mechil

of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104    (2d

Cir. 2013).

II.     GAIC Motion for Reconsideration




                                   2
     GAIC moves for reconsideration on three gro~nds. For the

reasons outlined below, none justifies granting its motion for

reconsideration.

     a. Policy Language as Evidence of Materiality

     GAIC first argues that the Court's finding that a question

of fact exists regarding the materiality of Zelik's

misrepresentation constitutes a "glaring" error ~ustifying

reconsideration. In its order, the Court found that Zelik "has

adduced evidence suggesting that the misrepresentation was not

material" based in part on a clause in the Umbrella Insurance

Policy stating that if an insured fails to maintain compliant

underlying coverage, GAIC "will only be liable to the same

extent that [it] would have been had [the insured] fully

complied with" the policy requirements. SJ Order at 10. 1 GAIC

suggests that the Court's reliance on the policy language was

erroneous because policy language "cannot be considered by the

finder of fact in evaluating" materiality under New York law.

Pl. GAIC's Mem. of Law in Support of its Motion.for

Reconsideration at 5, ECF No. 73 ("GAIC Reconsideration Mem.").



1 The Court will not entertain GAIC's "request[] that the Court
enumerate" all other evidence of a lack of materiality that
Zelik has adduced "to identify issues for trial." Pl. GAIC's
Mem. of Law in Support of its Motion for Reconsideration at 5,
ECF No. 73. The Court has already identified materiality as an
issue for trial and declines to provide GAIC sp~cial assistance
in its trial preparation.


                                 3
     GAIC, however, mischaracterizes New York law. GAIC points

primarily to two cases that it purports hold that a fact finder

may not consider policy language in assessing materiality in a

rescission claim. Both are inapposite. First, GAIC relies on

Admiral Ins. Co. v. Joy Contractors, Inc., 19 N.Y.3d 448    (2012)

In that case, the court assessed whether it was proper to

dismiss a rescission cause of action against unnamed insureds

while allowing it to proceed against a named insured. The court

held that this was not permissible because a successful

rescission claim against the named insured would necessarily

void the insurance policy as to all insureds, named or unnamed.

Id. at 461. Once a policy has been voided, in other words, no

party may be "permitted to rely on the terms of' [that] policy

    to create coverage." Id. This holding does nothing to limit

the Court's use of the terms of a policy to det~rmine

materiality -- and thus voidness -- in the first instance.

     The second case that GAIC relies on, Precision Auto

Accessories v. Utica First Ins. Co., 52 A.D.3d 1198 (4th Dept.

2008), does nothing more to bar consideration of policy language

in a materiality assessment. In that case, an insurance company

had established as a matter of law that an insured made a

material misrepresentation. Id. at 1200. The insured nonetheless

attempted to avoid rescission by claiming that ,the policy itself

required the insurer to prove that the misrepresentation was

                                4
willful to rescind the contract. Id. at 1200-01. Refusing to

import a willfulness requirement into rescission law, the court

held that "when an insurance policy is void ab initio based on

material misrepresentations in the application, it is as if the

policy never came into existence, and an insured cannot create

coverage by relying on the terms of a policy that never

existed." Id. at 1201. Again, a holding that an insured may not

rely on void policy language does not demonstrate that a fact

finder may not look to the language of a policy to decide

whether the policy is void based on a material misrepresentation

in the first instance.

     In short, neither these cases nor any other cases that GAIC

cites -stands for the proposition that a fact finder cannot look

to policy language in assessing materiality. Reconsideration is

thus not warranted based on the Court's consideration of policy

language in its materiality analysis.

     b. Partial Rescission Language

     GAIC next argues that the Court should reconsider "[its]

conclusion that only partial rescission is at issue." GAIC

Reconsideration Mem. at 6. The Court, however, never drew such a

conclusion. Based on GAIC's exclusive focus in its summary

judgment moving papers on partial rescission, the Court noted

that "[i]n this case, GAIC does not seek full rescission of the

insurance contract, but instead partial rescission as to those

                                5
properties that had underlying homeowner's insur~nce policies."

SJ Order at 11. The Court's characterization of the relief GAIC

sought at the summary judgment stage, however, does not preclude

GAIC seeking full rescission at trial. 2 Moreover, whether GAIC

sought partial or total rescission had no impact on the Court's

denial of any party's summary judgment motion on GAIC's

rescission claim. Reconsideration is thus not warranted on this

ground.

     c. Meaning of Non-Business Activities

     GAIC last argues that reconsideration is warranted because,

contrary to the Court's holding, the term "business activity"

may not have different meanings in the context ?f the Umbrella

Insurance Policy and the Allstate homeowner's policy. In doing

so, GAIC rehashes arguments that it made in itsi' summary judgment

briefing, see, e.g., Mem. of Law in Support of Plaintiff GAIC's

Mot. for Summary Judgment at 43, ECF No. 40, and that the Court

focused nearly two hours of oral argument on, s~e transcript

12/11/2019. Because a motion for reconsideration is not an

opportunity to reiterate arguments that were previously

considered and rejected, a motion for reconsideration on this

ground is unwarranted. See Charter Oak Fire Ins. Co. v. National




2 Although GAIC's complaint is not entirely clear, it does appear
to request full rescission in its third cause of action. See
Amended Complaint at 12-14, ECF No. 10.
                                 6
Wholesale Liquidators, 2003 WL 22455321, at *l (S.D.N.Y. Oct.

29, 2003).

III. Secure Motion for Reconsideration

     Secure also moves for reconsideration on three grounds.

Only one of these grounds warrants partial reconsideration.

     a. Equity

     Secure first argues that reconsideration is warranted

because the Court overlooked Secure's argument that GAIC is not

entitled to rescission as a matter of equity, even assuming

there was a material misrepresentation. The Cou{t, however,

dedicated an entire section of its opinion to addressing, and

rejecting, this argument. SJ Order at 16-17. Specifically, the

Court held that "many facts that would underlie the Court's

determination of where the equities lie in this case remain in

dispute," precluding summary judgment. Id. Secure does not

resolve all of these factual uncertainties in its favor, as it

appears to believe it may, by simply assuming arguendo that

Zelik's misrepresentation was material. Accordingly,

reconsideration is not warranted on this ground.

     b. Severability

     Secure next argues that the Court should reconsider its

holding that a factual dispute remains as to whether the

Umbrella Insurance Policy could be rescinded only in part. In

its summary judgment briefing, Secure argued that partial

                                7
rescission was not available as a matter of law because "there

is no such thing as partial rescission.                   11
                                                               Mem. of Law by Third-

Party Def. Secure Insure for Summary Judgment at 5, ECF No. 37
                      11
("Secure SJ Mem.           );        see also Reply Mem. of Law. by Third-Party

Def. Secure Insure 5-8, ECF No. 58 ("[P]artial rescission is in

fact an oxymoron.          11
                                ).




     Apparently regretting this strategy in light of the Court's

finding that partial rescission is in fact available where

parties intended a contract to be severable, Secure now argues

for the first time that "as a as a matter of law, Great American

did not intend, nor does the contract permit, severability of

locations.   11
                  Secure Mem. at 7. A motion for reconsideration,    I




however, is not an opportunity for "a losing party [to]

examin[e] a decision and then plug[] the gaps of a lost motion
                                                                     j

with additional matters.                11
                                             Carolco Pictures Inc. v. Sirota, 700

F. Supp. 169, 170 (S.D.N.Y. 1988). Moreover, Secure fails to

demonstrate that the Umbrella Insurance Policy is unambiguous on

its face as to the question of severability sucq that the Court

may not consider extrinsic evidence of intent, see Greenfield v.

Ph i'll es Reco rd s, I nc., 98 N.Y.2d 562, 569 (2002), so Secure's

argument also fails on the merits. The Court thus declines to

grant reconsideration on this ground.

     c. Attorneys' Fees



                                                   8
     Finally, Secure argues that the Court shou~d reconsider its

denial of Secure's motion for summary judgment on Zelik's claim

for attorneys' fees. Secure dedicated the majority of its

summary judgment briefing on this question to defending the

proposition that an insured may never recover fees from an

insurance broker based on Mighty Midgets, Inc. v. Centennial

Ins. Co., 47 N.Y.2d 12 (1979). See Secure SJ Mem. at 39-43.

Secure now relies on a different case, Chase Manhattan Bank,

N.A. v. Each Individual Underwriter Bound to Lloyd's Policy No.

790/004A89005, 258 A.D.2d 1 (1st Dept., 1999), to defend this

same proposition.

     Chase, however, does not support the propo~ition that Zelik

is not entitled as a matter of law to recover attorneys' fees

from Secure for defending against GAIC's rescission and

reformation action. It is well settled that a "broker who

negligently fails to procure a policy stands in.the shoes of the

insurer, and is liable to indemnify the plaintiff for any

judgment which would have been covered by the policy."

Andriaccio v. Borg & Borg, Inc., 198 A.D.2d 253~ 253 (2d Dept.

1993). Furthermore, it is clear that "an insurer's

responsibility to defend reaches the defense of .       . actions

arising out of the occurrence .       . even if incurred in

defending against an insurer seeking to avoid coverage for a




                                  9
particular claim." Chase, 258 A.D.2d at 5.3 Putting these

principles together, "[a] broker who negligently fails to

procure a policy.      . stands in the shoes of the insurer, and

is liable to provide for the plaintiff's defense in the

underlying action and to indemnify him for any judgment which

would have been covered by the policy." Island Cycle Sales, Inc.

v. Khlopin, 126 A.D.2d 516, 518   (2d Dept. 1987)   ~


     Indeed, Chase supports the proposition that, at least where

an action is brought against him by an insurer, an insured may

seek attorneys'   fees required to defend that action from a

broker. In Chase, the court clarified that the ~stands in the

shoes of the insurer" doctrine ensures that "[a]n insured may

only enforce its rights to the extent it could have done so

against the insurer." Chase, 258 A.D.2d at 4. This suggests that

where an insured could have recovered attorneys'        fees from an

insurer but for her broker's negligence, the insured may seek

attorneys' fees from the broker instead. Accordingly, Secure's
                                               '
motion for reconsideration on the question of whether Zelik may

seek from Secure attorneys' fees incurred in defending against

GAIC is denied.




3 The Umbrella Insurance Policy included a duty to defend as part
of its GAIC's contractual obligation. See JA E~h. 29 at GAIC
1344, ECF No. 41, Exh. 29.
                                  10
        The Court does, however, grant Secure's motion for

reconsideration on the question of attorneys' fees in small
                                                     j



part. Although Secure failed to raise this argument at the

summary judgment briefing stage, Secure is correct that Zelik

may not recover attorneys' fees for prosecuting ·secure as a

third-party defendant. Chase clarified that an insured may not

recover fees either from an insurance company o~ an insurance

broker where the insured initiated the insurance action. 258

A.D.2d at 4-5. While Zelik did not initiate the lawsuit against

GAIC,   4   he did initiate his lawsuit against Secure by bringing

Secure in as a third-party defendant. Zelik thus may not recover

attorneys' fees from either Secure or GAIC for the costs of

litigating this third-party action against Secure. Secure's

motion for reconsideration on this narrow question is thus

granted, and the Court dismisses Zelik's claim for attorneys'

fees insofar as it seeks from either party fees incurred while

prosecuting Secure as a third-party defendant.

IV.     Conclusion

        For the foregoing reasons, GAIC's motion for

reconsideration is denied in its entirety. Secure's motion for

reconsideration is granted only on the narrow question of




4 GAIC originated the lawsuit against Zelik by filing a complaint
seeking rescission and reformation of the Umbrella Insurance
Policy in February 2019. See Complaint, ECF No. 1.
                                     11
whether Zelik may recover from either party attorneys' fees

incurred while prosecuting his third-party action against

Secure.

     SO ORDERED.

Dated:    New York, NY

          February   15,   2020         JED S. RAKOFF, U.S.D.J.




                                  12
